Exhibit 10.2

Alaska Communications 2015 Officer Severance Policy P/P 250.0 Prepared by: Legal
Effective Date:

Supersedes: 2014, 2010, 2008 & 2009 Officer Severance Policies & 2006 Officer
Severance Plan

September 4, 2015

Approved by: Compensation & Personnel Committee of the Board of Directors

1.  Purpose

The Alaska Communications Systems Holdings, Inc. 2015 Officer Severance Policy
(“the Policy”) is established to provide severance income continuance to
Eligible Officers under certain termination and change in control circumstances
as further defined in this Policy. In consideration for such severance income
and benefits, the Eligible Officer will release Alaska Communications Systems
Holdings, Inc. and its affiliates (the “Company”) from any and all actions,
suits, proceedings, claims, and demands related to the termination.

2.  Administration

The Policy is administered by the Compensation and Personnel Committee (the
“Committee”) designated by the Board of Directors of the Company (“the
Board”).  The Committee, subject to action of the Board, has complete discretion
and authority with respect to the Policy and its application.  The Committee
reserves the right to interpret the Policy, prescribe, amend and rescind rules
relating to it, determine the terms and provisions of the severance payments and
make all other determinations it deems necessary or advisable for the
administration of the Policy.  The determination of the Committee on all matters
regarding the Policy will be conclusive.

3.  Eligibility

Eligible Officers are regular full-time and part-time individuals employed by
the Company for a minimum of six continuous months in the positions listed in
this Section 3 below (“Eligible Officer(s)”).  Eligible Officers will be
eligible to participate in the Policy; provided, however, that an employee of
the Company who is temporarily appointed to a particular eligible position in an
acting manner, is not eligible to participate as a result of that temporary
position. Additionally, any employee with an employment agreement that includes
severance benefits will not be an Eligible Officer under this Policy.

       Vice President
       Senior Vice President
       Executive Vice President
       President


--------------------------------------------------------------------------------




4.  Definitions  

a.     “Cause” means the occurrence, at the sole discretion of the Company, of
any of the following:

 

(i)

an act or acts of personal dishonesty or illegal or unethical acts knowingly
performed by the Eligible Officer, including but not limited to omissions;

 

(ii)

a breach of a fiduciary duty owed to the Company, its Board, or stockholders
(even if the Company is required to indemnify the Eligible Officer),

 

(iii)

a breach of an obligation or violation of a provision applicable under any
corporate compliance or ethics policy;

 

(iv)

repeated failures or negligence by the Eligible Officer to perform faithfully
and efficiently the duties, obligations and responsibilities of the position or
engaging in conduct harmful to the Company or its employees, and which failures
or conduct are not remedied after receipt of written notice from the Company
within a period set forth in the notice, (where the Company has or may suffer
immediate and grave harm from the Eligible Officer’s continued employment, no
advance warning may be provided); or

 

(v)

a conviction or plea of guilty or “no contest” of the Eligible Officer for a
felony or any misdemeanor involving theft, dishonesty, fraud or moral turpitude.


b.    “Change of Control” means the occurrence of any of the following events:



 

(i)

Any Company transaction or series of related transactions that result in the
Company’s voting stockholders owning less than fifty percent of the voting power
of the new company;

 

(ii)

During any period of two years or less, the election of an insurgent slate of
directors comprising a new majority of the Board of Directors (an “insurgent
slate” means director candidates not nominated by the incumbent board);

 

(iii)

Approval by the Company’s stockholders of a complete liquidation or dissolution
of the Company; or

 

(iv)

The sale of all or substantially all of the Company’s assets.

c.   “Death” means an Eligible Officer is dead or declared legally dead by a
competent authority.

d.   “Disability” or “Disabled” means a physical or mental impairment that
renders an Eligible Officer incapable of working for at least six consecutive
months during any one year period, not limited to a calendar year.  In the event
of a dispute regarding the presence of a Disability, the Company will seek the
opinion of an independent physician.

e. “Eligible Officer” is defined in Section 3.

f. “Executive Officer” means an Eligible Officer who has one of the titles
listed in this Section 4.f. below, provided, however, that an employee of the
Company who is temporarily appointed to the position of Executive Officer as an
acting Executive Officer, is not considered an Executive Officer for purposes of
the benefits provided under this Policy.

          Executive Vice President
          Senior Vice President
          President

g.   “Good Reason” means the occurrence of any of the following events without
the Eligible Officer’s written consent, provided, however within 60 days
following the occurrence of the event, the Eligible Officer must provide at
least 30 days written notice of intent to resign specifying the specific Good
Reason for resignation and during which time the Company has not provided a cure
sufficient to remove the Good Reason:



--------------------------------------------------------------------------------






(i)             a reduction in Target Annual Compensation of greater than 10% in
any three year period, unless substantially all Eligible Officers’ compensation
is similarly reduced;

(ii)            a significant reduction in other benefits (unless reduction
applies to substantially all other Eligible Officers or substantially all
full-time employees of the Company);

(iii)           a significant reduction in job title, responsibilities, number
of employees under supervision, duties or a significant demotion, recognizing
that the Company may, from time to time, have a business need to modify assigned
responsibilities or reassign employees between Eligible Officers, which changes,
in and of themselves, will not constitute Good Reason

(iv)            required relocation of the principal work location that is more
than 60 miles from the prior work location; or

(v)            the Company’s material breach of a material obligation owed under
an employment agreement.

h.   “Target Annual Compensation” means base salary, and target annual incentive
compensation.

5.  Severance Pay and Benefits

a.  Any Eligible Officer whose employment with the Company is terminated under
either of the circumstances described below in this Section 5.a., and who signs
a form of waiver attached as Exhibit A within 21 days of termination of
employment, or 45 days as may be required under applicable law, and does not
revoke the signed waiver within the revocation period as required under
applicable law, will be eligible for Severance Pay and Severance Benefits as
described in this Section 5.

i.  An Eligible Officer is terminated by the Company or an affiliate without
Cause, or

ii.  An Eligible Officer resigns for Good Reason after giving at least 30 days
written notice of intent to resign specifying the specific Good Reason for the
resignation and during which time the Company has not provided a cure sufficient
to remove the Good Reason.

b.  The amount of Severance Pay and Benefits to which an Eligible Officer may be
entitled under this Policy will be determined in accordance with the Eligible
Officer’s position.

Position

Severance Pay

Executive Officer

●

One times the annual base salary in effect on the termination date, unless
resigning for Good Reason based on Section 4g(i) reduction in compensation, then
annual base salary prior to reduction, to be paid in a lump sum within 60 days
of termination; and

 

●

Sixty percent of the annual base salary in effect on the termination date,
unless resigning for Good Reason based on Section 4g(i) reduction in
compensation, then annual base salary prior to reduction, prorated based on
termination date, to be paid in a lump sum within 60 days of termination; and

--------------------------------------------------------------------------------






●

Annual cash incentive payment based on achievement of annual performance goals
for the prior full performance year of Executive Officer’s employment, if unpaid
as of the date of termination to be paid if and when other executives are paid;
and

 

Severance Benefit

Subject to Section 5c below, for up to one year after termination, reimbursement
of any monthly federal medical COBRA premiums actually paid by the Executive
Officer for continuing medical insurance coverage for the Executive Officer and
family, less the standard employee contribution amount.  Reimbursement will be
provided no later than March 15 of the year after the year in which the expense
was incurred.

 

Other Eligible Officers

Severance Pay

One times the annual base salary in effect on the termination date, unless
resigning for Good Reason based on Section 4g(i) reduction in compensation, then
annual base salary prior to reduction.

 

Severance Benefit

Subject to Section 5c below, for up to six months after termination,
reimbursement of any monthly federal medical COBRA premiums actually paid by the
employee for continuing medical insurance coverage for the employee and family,
less the standard employee contribution amount.  Reimbursement will be provided
no later than March 15 of the year after the year in which the expense was
incurred.

c.  Replacement Medical Benefits.  To the extent an Eligible Officer is eligible
for medical benefits coverage under a subsequent employer’s medical plan and
before the applicable time period has elapsed, such Eligible Officer will no
longer be eligible for a Severance Benefit.  An Eligible Officer must notify the
Company of the start date of the replacement coverage.  Any payments for COBRA
coverage or other benefits to which an Eligible Officer was not entitled must be
reimbursed to the Company.  Adequate documentation of payment of COBRA premiums
is required in order to qualify for reimbursement.

d.  Unvested Equity Compensation.  Unless otherwise provided herein, Eligible
Officers will not be eligible for any unvested equity compensation including,
but not limited to, stock options, restricted stock, and performance stock.

e.  Other Incentive Compensation.  Unless otherwise provided herein,
non-executive Eligible Officers will not be entitled to or deemed to have earned
any cash or other bonus or incentive compensation payments for the final year or
partial year of employment.


--------------------------------------------------------------------------------






6.  Clawback Requirement.  Notwithstanding any other provisions of this Policy
to the contrary, any compensation paid to an Eligible Officer pursuant to this
Policy or any other agreement or arrangement with the Company which is subject
to recovery under any law, government regulation or stock exchange listing
requirement, will be subject to such deductions and clawback as may be required
to be made pursuant to such law, government regulation or stock exchange listing
requirement

7.  Change of Control Severance Pay and Benefits

Any Eligible Officer whose employment with the Company is terminated without
Cause or who resigns for Good Reason within two and one half months before or
one year after a Change of Control will be eligible for two times base salary
and the Severance Benefit described in Part 5 above. In addition, all long term
incentive compensation, whether equity or cash, will vest and be released or
paid, as appropriate. Any eligible severance pay and benefits based on a
termination prior to Change in Control is contingent upon and payable subsequent
to Eligible Officers termination of employment without Cause or resignation for
Good Reason and the consummation of the Change in Control.

Change of control, in and of itself, will not be deemed Good Reason for a
resignation.

8.  Disability or Death

In the event of the Death or Disability of an Eligible Officer while employed by
the Company, no severance pay or benefits under this Policy will be payable,
however, an Eligible Officer or his or her estate will be eligible for a
prorated annual cash incentive payment based on the time of active work in the
last performance year.  Eligibility for this partial cash incentive award is in
accordance with the Company’s incentive compensation policy, including
adjustments for Company and individual performance, and giving credit for active
work time in the last performance year.

Unless otherwise provided for in a particular incentive award agreement, no
other incentive compensation, unvested equity compensation or bonus will be
deemed to have been earned or be paid for the final year or partial year of
employment following a death or Disability.

9.  Non-Compete, Non-Disparagement and Non-Solicitation

Attached as Exhibit A to this Policy, and incorporated herein by reference, is a
Form of Officer’s Release (“Release”) that provides, among other things,
restrictions for competition, disparagement and solicitation of other Company
employees.  An Eligible Officer must acknowledge, agree to, and sign the Release
prior to receiving any severance pay or benefits under this Policy.  If, during
the term that an Eligible Officer is receiving any severance pay or benefits
described in this Policy, the Eligible Officer violates the terms of this
Agreement, the Release, or any other noncompetition or nondisclosure agreement
with the Company, the Company’s obligations to the Eligible Officer under this
Policy will automatically terminate.

10.  Tax Withholding; Section 280G

The Company may withhold from any cash amounts payable to an Eligible Officer
under this Policy to satisfy all applicable federal, state, local or other
income (including excise) and employment withholding taxes.  In the event the
Company fails to withhold such sums for any reason, or withholding is required
for any noncash payments provided in connection with the Eligible Officer’s
termination of employment, the Company may require the Eligible Officer to
promptly remit to the Company sufficient cash to satisfy all applicable income
and employment withholding taxes.  The Company will not make any “gross-up”
payment to cover any personal tax liability of an Eligible Officer.

--------------------------------------------------------------------------------



Certain employees under Section 409A of the Internal Revenue Code may be
required to delay payments that would otherwise be payable during the six month
period immediately following separation from service.

In the event that the severance pay or benefits provided under this Policy are
subject to an excise tax under Section 280G of the Internal Revenue Code, then
pay and benefits under this Policy will be either (i) delivered in full or (ii)
reduced so that any payment is limited to 2.99 times “base amount,” within the
meaning of Section 280G(b)(3) of the Internal Revenue Code, whichever of the
foregoing amounts results in the Eligible Officer’s receipt of the greatest
amount of benefits after tax.  Eligible Officers must cooperate in good faith
with the Company in any valuation of benefits that may be required under Section
280G of the Internal Revenue Code.  

Any determinations required to be made related to Section 280G will be made in
writing by an accounting or consulting firm selected by the Company, and will be
conclusive and binding upon the Eligible Officer and the Company.  The Company
will bear all costs reasonably incurred in connection with any such
calculations.  In the event it is later determined that a greater reduction in
payments should have been made to implement the objective and intent of this
Section 9, the excess amount shall be returned immediately by the Eligible
Officer to the Company, plus interest at a rate equal to 120% of the semi-annual
applicable federal rate as in effect at the time of the Change in Control.

10.  Dispute Resolution and Governing Law

The Committee will interpret the Policy with respect to any dispute that arises
between an Eligible Officer and the Company.  The decision of the Committee on
all disputes regarding the Policy are conclusive.

This Policy will be governed by and construed in accordance with the laws of the
state of Alaska, including all matters of construction, validity and
performance, without regard to the principles of conflicts of law thereof, to
the extent not superseded by applicable federal law.  Each party will be
responsible its own for legal fees and costs incurred in any dispute related to
this Policy or the Release.  

11.   Section 409A

The intent of the Company is that the payments and benefits under this Policy
comply with or be exempt from Section 409A of the Internal Revenue Code of 1986,
as amended, and the regulations and guidance promulgated thereunder
(collectively, “Section 409A”) and, accordingly, to the maximum extent
permitted, this Policy shall be interpreted to be in compliance therewith.


--------------------------------------------------------------------------------






Notwithstanding anything in this Policy to the contrary, any compensation or
benefits payable under this Policy that is considered nonqualified deferred
compensation under Section 409A and is designated under this Policy as payable
upon termination of employment shall be payable only upon a “separation from
service” with the Company within the meaning of Section 409A (a “Separation from
Service”).

Notwithstanding anything in this Policy to the contrary, if an Eligible Officer
is deemed by the Company at the time of Separation from Service to be a
“specified employee” for purposes of Section 409A, to the extent delayed
commencement of any portion of the benefits to which he or she is entitled under
this Agreement is required in order to avoid a prohibited distribution under
Section 409A, such portion of the benefits shall not be provided to the Eligible
Officer prior to the earlier of (i) the expiration of the six-month period
measured from the date of Separation from Service with the Company or (ii) the
date of the Eligible Officer’s death.  Upon the first business day following the
expiration of the applicable Section 409A period, all payments deferred pursuant
to the preceding sentence shall be paid in a lump sum, and any remaining
payments due under this Policy shall be paid as otherwise provided herein.

Miscellaneous

a.   This Policy will not be deemed to create a contract of employment between
the Company and the Eligible Officer and will create no right in the Eligible
Officer to continue in the Company’s employment for any specific period of time,
or to create any other rights on the part of the Eligible Officer or obligations
on the part of the Company, except as set forth herein.  This Policy does not
restrict the right of the Company to terminate the Eligible Officer, or restrict
the right of the Eligible Officer to terminate employment.

b.   Nonalienation of Benefits.  Except in so far as this provision may be
contrary to applicable law, no sale, transfer, alienation, assignment, pledge,
collateralization or attachment of any benefits under this Policy will be valid
or recognized by the Company.

c.   Eligible Officers will retain applicable rights to indemnification under
the Company’s certificate of incorporation, or otherwise provided at law or
pursuant to By-laws.  Eligible Officers will continue to be covered by
applicable Company insurance, including directors’ and officers’ liability or
employment practices insurance coverage for work performed while employed by the
Company.

d.   This Policy is an unfunded compensation arrangement for a member of a
select group of the Company’s management and any exemptions under ERISA, as
applicable to such an arrangement, will be applicable to this Policy.

e.  All notices, requests, demands, and other communication with are required or
may be given under this Policy will be in writing and will be deemed to have
been duly given when delivered by hand or overnight courier service or three
days after it has been mailed by United States registered mail, return receipt
requested, postage prepaid, addressed to these respective addresses (or to such
other addresses as the parties may notify each other of in the meantime using
the same methods herein).  Notice of change of address, however, is only
effective only upon actual receipt.

If to the Company addressed to:

              Alaska Communications Systems Holdings, Inc.
              600 Telephone Avenue MS65
              Anchorage, Alaska  99503

--------------------------------------------------------------------------------



If to the Eligible Officer, addressed to the most recent address in the
Company’s personnel records.

This Policy supersedes all prior understandings (including oral agreements)
between Eligible Officers and the Company concerning severance
matters.  Nevertheless; this Policy may be amended, modified, changed, or
terminated by the Company without prior notification or negotiation, and a

